Citation Nr: 9916156	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a skin disability, including a skin disability secondary 
to Agent Orange exposure.  

This claim was originally presented to the Board in April 
1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded a second time because the RO 
ignored the Board's instructions in the remand of April 1997. 

When this claim was originally presented to the Board in 
April 1997, it was remanded for additional development, 
including a VA dermatological examination.  This has not yet 
been accomplished.  In the Stegall case, the U. S. Court of 
Appeals for Veterans Claims (Court) held that "a remand by . 
. . the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Id. at 271.  As the veteran has yet to be afforded 
the VA medical examination previously ordered by the Board, 
REMAND of this case is again necessary in order to comply 
with the law.  


In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
dermatological examination by a 
specialist in skin disorders, if 
available, who has not previously 
examined him, in order to determine the 
precise diagnosis and the etiology of  
the veteran's current skin condition.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner is 
requested to provide an opinion as to 
whether it is as likely as not that any 
current skin disability that the veteran 
currently has had its onset in military 
service, or is connected to the veteran's 
post traumatic stress disorder.  The 
medical basis for all opinions expressed 
should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  In order to avoid 
future remands, and accompanying delay, 
this claim should not be returned to the 
Board until all requirements of this 
remand are met.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

